Citation Nr: 1311635	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to April 1975.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the Board remanded the case to allow the Veteran an opportunity present evidence at a personal hearing.  The Veteran withdrew her request for a personal hearing by correspondence dated in February 2013.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow her the opportunity to furnish that type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her claims, including based upon in-service personal assault, by correspondence dated in October 2008.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2) (2012).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The threshold is low when determining whether the evidence indicates that a current disability may be associated with military service for VA medical examination or opinion purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For PTSD claims, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  The applicable criteria for diagnosing mental disorders are found in the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. § 4.125 (2012).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2012).

The Veteran contends that she has PTSD as a result of military sexual trauma.  Although in a statement dated November 20, 2008, she stated she went to her base infirmary while the incidents were occurring, VA treatment records dated in February 2010 noted she reported she told no one about the events she stated occurred during her training.  The available record includes VA and non-VA treatment records indicating diagnoses of PTSD without opinion as to etiology and a January 6, 2011, VA treatment record which provided a diagnosis of PTSD from military sexual trauma without indication of the rationale for the opinion.  The Board also notes that VA treatment records identified as reviewed in the February 2009 rating decision dated from September 29, 2005, to January 27, 2009, are not included in the available claims file nor in the electronic Virtual VA record.  

The available record includes VA treatment records dated from May 2007 to October 2008 and from March 2009 to September 2009 and Virtual VA treatment records dated from April 2009 to April 2011.  VA treatment records also indicate that the Veteran was seen by a private therapist many years earlier and that additional private medical records may exist which could substantiate her claim.  Therefore, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow her the opportunity to obtain and submit those records for VA review.

2.  Obtain all pertinent VA treatment records, including records dated from September 29, 2005, to January 27, 2009, and associate them with the claims file.  

3.  Following completion of the above, schedule the Veteran for a VA examination with a psychologist or psychiatrist.  The examiner must review the entire claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis pursuant to DSM-IV and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  For every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service.

(c)  If a diagnosis of PTSD is appropriate, state whether it is related to any verified event in service or is based upon evidence which in the opinion of the examiner indicates that a personal assault during service occurred.  If so, please state what evidence indicates that a personal assault occurred during service..

4.  Then readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

